EXHIBIT 10.1

ROBERT HALF INTERNATIONAL INC.

SENIOR EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective July 29, 2008)

1. INTRODUCTION. This Plan was adopted by the Company to provide retirement
benefits to those individuals, other than any individual holding the office of
Chief Executive Officer or President, who participated in the Company’s Deferred
Compensation Plan and, with respect to those individuals, this Plan shall
supersede the Deferred Compensation Plan. The Administrator or the Chief
Executive Officer may also select other Participants to be eligible for benefits
hereunder. It is amended and restated effective July 29, 2008, to comply with
the regulations adopted by the Internal Revenue Service in connection with
Section 409A of the Internal Revenue Code (“Section 409A).

2. DEFINITIONS. As used in this Plan, the following terms have the meanings set
forth below:

ADMINISTRATOR means the Compensation Committee of the Board.

BOARD means the Board of Directors of the Company.

CHANGE IN CONTROL means the occurrence of any of the following:

(a) Any person or group (as such terms are defined in Section 13(d)(3) of the
Exchange Act), other than an employee benefit plan sponsored by the Company or a
subsidiary thereof or a corporation owned (directly or indirectly), by the
stockholders of the Company in substantially the same proportions of the
ownership of stock of the Company, shall become the beneficial owner of
securities of the Company representing 20% or more, or commences a tender or
exchange offer following the successful consummation of which the offerer and
its affiliates would beneficially own securities representing 20% or more, of
the combined voting power of then outstanding securities ordinarily (and apart
from rights accruing in special circumstances) having the right to vote in the
election of directors, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise; PROVIDED, HOWEVER, that
a Change in Control shall not be deemed to include the acquisition by any such
person or group of securities representing 20% or more of the Company if such
party has acquired such securities not with the purpose nor with the effect of
changing or influencing the control of the Company, nor in connection with or as
a participant in any transaction having such purposes or effect, including,
without limitation, not in connection with such party (i) making any public
announcement with respect to the voting of such shares at any meeting to
consider a merger, consolidation, sale of substantial assets or other business
combination or extraordinary transaction involving the Company, (ii) making, or
in any way participating in, any “solicitation” of “proxies” (as such terms are
defined or used in Regulation 14A under the Exchange Act) to vote any voting
securities of the Company (including, without limitation, any such solicitation
subject to Rule 14a-11 under the Exchange Act) or seeking to advise or influence
any party with respect to the voting of any voting securities of the Company,
directly or indirectly, relating to a merger or other business combination
involving the Company or the sale or transfer of substantial assets of the
Company, (iii) forming, joining or in any way participating in any “group”
within the meaning of Section 13(d)(3) of the Exchange Act with respect to any
voting securities of the Company, directly or indirectly, relating to a merger
or other business combination involving the Company or the sale or transfer of
any substantial assets of the Company, or (iv) otherwise acting, alone or in
concert with others, to seek control of the Company or to seek to control or
influence the management or policies of the Company.

(b) The stockholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company.

(c) A change in the composition of the Board of Directors of the Company
occurring within a two-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors. “Incumbent Directors” shall mean
directors who either (i) are directors of the Company as of the date hereof, or
(ii) are elected, or nominated for election, to the Board of Directors of the
Company with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include



--------------------------------------------------------------------------------

an individual whose election or nomination is in connection with an actual or
threatened proxy contest relating to the election of directors to the Company).
As a result of or in connection with any cash tender offer, merger, or other
business combination, sale of assets or contested election, or combination of
the foregoing, the persons who were directors of the Company just prior to such
event shall cease within one year to constitute a majority of the Board.

(d) The Company’s stockholders approve a definitive agreement providing for a
transaction in which the Company will cease to be an independent publicly owned
corporation.

(e) The stockholders of the Company approve a definitive agreement (i) to merge
or consolidate the Company with or into another corporation in which the holders
of the Stock immediately before such merger or reorganization will not,
immediately following such merger or reorganization, hold as a group on a
fully-diluted basis both the ability to elect at least a majority of the
directors of the surviving corporation and at least a majority in value of the
surviving corporation’s outstanding equity securities, or (ii) to sell or
otherwise dispose of all or substantially all of the assets of the Company.

COMPANY means Robert Half International Inc., a Delaware corporation.

EARLIEST PAYMENT DATE shall mean six months following Separation from Service or
such alternate date as future modifications or amendments to Section 409A and
the rules and regulations thereunder may specify as the earliest permitted date
for a payment to be made, or, if earlier the date of Employee’s death.

EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.

OFFER means a tender offer or an exchange offer for shares of the Company’s
Stock.

PARTICIPANT means any elected executive officer or any key executive, other than
any individual holding the office of Chief Executive Officer or President,
approved by the Administrator or the Chief Executive Officer for participation
in the Plan. The benefits of individuals (other than any individual holding the
office of Chief Executive Officer or President) who had accounts (whether or not
vested) under the Deferred Compensation Plan shall be transferred to this Plan,
effective December 31, 1995, with interest for 1995 credited at the rate and as
provided in Section 7 hereof instead of at the rate and as provided in the
Deferred Compensation Plan. With respect to the year ended December 31, 1995
those individuals will thereafter be Participants hereunder and will no longer
participate in the Deferred Compensation Plan.

PLAN means the Senior Executive Retirement Plan.

SEPARATION FROM SERVICE shall have the meaning specified by Section 409A and the
rules and regulations thereunder, as such meaning may be modified or amended
from time to time.

SPECIFIED EMPLOYEE shall have the meaning specified by Section 409A and the
rules and regulations thereunder, as such meaning may be modified or amended
from time to time.

VOTING SHARES means the outstanding shares of the Company entitled to vote for
the election of directors.

3. PURPOSE OF THE PLAN. The purpose of the Plan is to attract, retain and reward
Participants by providing them with supplemental income for use after their
retirement. The Plan is designed to qualify as an unfunded ERISA “top-hat” plan
for a select group of management or highly compensated employees of the Company
and its subsidiaries designated by the Administrator. The Plan is intended to
satisfy the requirements of, and shall be implemented and administered in a
manner consistent with, Section 409A of the Internal Revenue Code of 1986, as
amended (the “Section 409A”).

4. ADMINISTRATION. The Administrator shall have full power to interpret,
construe and administer the Plan, except as otherwise provided in the Plan. The
expense of administering the Plan shall be borne by the Company and shall not be
charged against benefits payable hereunder.



--------------------------------------------------------------------------------

5. DEFERRED COMPENSATION FORMULA. Each Participant shall receive the base salary
and annual cash bonus payable to that Participant for services rendered in his
capacity as an employee of the Company or a designated subsidiary during the
calendar year of participation, plus fifteen percent (15%) of such base salary
and annual cash bonus as deferred compensation pursuant to this Plan, provided
he is employed by the Company on the last day of such calendar year (December
31, 1995 for the first year). A Participant’s allocation of deferred
compensation hereunder shall be deemed to have been made, for all purposes
relating to this Plan, as of the first business day of the year following the
year with respect to which the deferred compensation has been earned.

The Administrator or the Chief Executive Officer may at any time designate any
Participant as entitled to receive a Change in Control Allocation. Once a
Participant is so designated, such designation may not be rescinded. With
respect to any Participant who has been designated as entitled to receive a
Change in Control Allocation, there shall be allocated to such Participant’s
account promptly following a Change in Control (if such Participant is employed
by the Company on the date of the Change in Control) an amount equal to the
product of (a) the number of whole years remaining until the Participant attains
age 62 and (b) the last annual allocation made under the Plan. After such Change
in Control Allocation has been made, each subsequent annual allocation under the
Plan for such Participant following the Change in Control and prior to such
Participant’s 62nd birthday shall be reduced by an amount equal to the last
annual allocation made to such Participant prior to the Change in Control.

6. SEPARATE ACCOUNTS. The Administrator shall maintain two individual accounts
under the name of each Participant entitled to allocations pursuant to the Plan.
Each such account shall be adjusted, as described in the next paragraph, to
reflect any amounts transferred from the Deferred Compensation Plan, deferred
compensation credited hereunder, interest credited on such amounts and any
distribution of such amounts hereunder. The establishment and maintenance of
separate accounts for each Participant shall not be construed as giving any
person any interest in any assets of the Company or any right to payment other
than as provided hereunder or any right to participate hereunder or in future
years of employment. Such accounts shall be unfunded and maintained only for
bookkeeping convenience; provided, however, the Company may establish an
irrevocable grantor trust and contribute amounts to such trust to support its
obligations hereunder.

One account for each individual (the “First Account”) shall consist of (a) all
vested allocations for the individual as of December 31, 2004, and (b) all
interest on such allocations, regardless of when credited. The other account for
each individual (the “Second Account”) shall consist of (a) all allocations
earned after December 31, 2004, (b) all allocations that become vested after
December 31, 2004, (c) all interest on such amounts and (d) any other amounts
that may be credited to the individual hereunder from time-to-time.

7. INVESTMENT PERFORMANCE. Each account shall be credited on the last day of
each calendar year with interest on the balance of such account as of the first
day of the calendar year. Interest credited for a calendar year shall be at a
rate equal to one hundred (100%) of the Moody’s Corporate bond Yield Average
reported in THE WALL STREET JOURNAL on the last business day of the calendar
year (or the valuation date selected by the Administrator preceding a
distribution).

8. VESTING. Each Participant’s interest under the Plan shall be forfeitable upon
such Participant’s termination of employment for any reason, except to the
extent it becomes vested hereunder. Each Participant’s interest, regardless of
when allocated, will be deemed unvested unless and until such Participant has
completed ten years of service with the Company. “Years of Service” shall be
based on the anniversary of the later of the Participant’s date of hire or his
or her transfer to Company headquarters. At such time as the Participant has
completed ten years service with the Company, the amount vested at any given
time shall be (a) 50%, if Participant is age 50 or younger, (b) the sum of
(i) 50% and (ii) 4 1/6% times the difference between Participant’s age and 50,
if Participant is between age 51 and age 62, or (c) 100%, if Participant is age
62 or older. In the event of a Change in Control, all amounts credited under the
Plan to each affected Participant shall become fully vested and nonforfeitable
as a result of such event. Notwithstanding the foregoing, amounts shall vest
hereunder in accordance with the terms of any severance agreement or other
written arrangement between the Participant and the Company. In addition and
notwithstanding the foregoing, the accounts transferred to this Plan from the
Company’s Deferred Compensation Plan, including any and all investment
performance hereunder, shall continue to vest under the terms of the Deferred
Compensation Plan.



--------------------------------------------------------------------------------

9. TIME OF DISTRIBUTION. No vested amounts shall be payable hereunder until the
first to occur of the following events, the first date on which any such event
occurs being hereinafter referred to as the “Termination Date”:

(a) The date of the Participant’s complete and total disability, as determined
by the Administrator in its sole discretion (without regard to eligibility for
benefits under any disability plan or program of the Company and/or its
subsidiaries);

(b) The Participant’s death; or

(c) The date of the Participant’s Separation from Service with the Company
and/or its subsidiaries for any reason.

Notwithstanding anything to the contrary, the date of a Participant’s “complete
and total disability” shall be determined by the Administrator in a manner
consistent with any applicable provisions of Section 409A and the rules and
regulations promulgated thereunder.

Notwithstanding the foregoing, distribution may occur at an earlier date as
provided in Section 10 hereunder.

If distribution occurs before the end of a year a Participant shall receive a
pro rata amount of deferred compensation under Section 5 hereof.

All vested amounts in a Participant’s First Account shall be valued and paid
within 90 days following the occurrence of any of the events referred to above
in clauses (a) through (c) of this Section 9.

In the event of a Participant’s death, all vested amounts in the Participant’s
Second Account shall be valued and paid within 90 days thereafter. In the event
of a Participant’s Separation from Service pursuant to clauses (a) or (c) above,
all vested amounts in the Participant’s Second Account shall be valued and paid
within 90 days thereafter, provided, however, that if Participant is a Specified
Employee, vested amounts in the Second Account shall be paid no earlier than the
Earliest Payment Date and no later than ten business days thereafter.

10. WITHDRAWALS. Notwithstanding Section 9, the Administrator may direct payment
of all or any portion of a Participant’s First Account, after application by the
Participant. Any such application must show demonstrable financial need for
distribution in order to meet extraordinary medical or medically related
expenses, substantial costs related to residential requirements of the
Participant, family educational expenses in an amount considered by the
Administrator burdensome in relation to the Participant’s other available
financial resources for meeting such expenses, extraordinary expenses related to
an unanticipated casualty, accident or other misfortune or any other similar
need approved by the Administrator.

Any such distribution shall be made in the sole discretion of the Administrator.

11. METHOD OF DISTRIBUTION. Upon a Separation from Service, the Participant
shall receive a lump-sum distribution of all amounts payable hereunder.

12. DEATH OF PLAN PARTICIPANT. In the event that a Participant shall die at any
time prior to complete distribution of all amounts payable to him hereunder, the
remaining unpaid amounts shall be paid in a lump-sum to the beneficiary or
beneficiaries designated by the Participant, or in the absence of any such
designation, to his estate. Each Participant shall have the right to designate a
beneficiary (or beneficiaries) in the event of his death; provided that in the
event that the Participant is married and designates a beneficiary other than
his spouse, his spouse must consent to such designation.



--------------------------------------------------------------------------------

13. PAYMENT IN THE EVENT OF DISABILITY. If a person entitled to any payment
hereunder shall be under a legal disability, or in the sole judgment of the
Administrator shall otherwise be unable to apply such payment to his own
interest and advantage, the Administrator in the exercise of its discretion may
direct the Company to make any such payment in any one (1) or more of the
following ways:

(a) Directly to such person;

(b) To his legal guardian or conservator; or

(c) To his spouse or to any person charged with his support;

to be expended for the benefit of Participant. The decision of the Administrator
shall in each case be final and binding upon all persons in interest. Any such
payment shall completely discharge the obligations of the Administrator and
Company with regard to such payment.

14. ASSIGNMENT. No Participant or beneficiary of a Participant shall have any
right to assign, pledge, hypothecate, anticipate or in any way create a lien
upon any amounts payable hereunder. No amounts payable hereunder shall be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their beneficiaries, except to the extent permitted by applicable law and
pursuant to the Administrator’s receipt and approval of a “qualified domestic
relations order.”

15. WITHHOLDING. Any taxes required to be withheld from deferrals or payments to
Participants hereunder shall be deducted and withheld by the Company.

16. AMENDMENT AND TERMINATION. This Plan may be amended in whole or in part by
action of the Administrator and may be terminated at any time by action of the
Administrator; provided, however, that no such amendment or termination shall
reduce any amount credited hereunder to the extent such amount was credited
prior to the date of amendment or termination; and provided, further, that the
duties and liabilities of the members of the Administrator hereunder shall not
be increased without their consent.

17. RIGHTS OF PARTICIPANTS. The Company’s sole obligation to Participants and
their beneficiaries shall be to make payment as provided hereunder. All payments
shall be made from the general assets of the Company, and no Participant shall
have any right hereunder to any specific assets of the Company or to be retained
in the employment of the Company. All amounts of compensation allocated under
this Plan, any property purchased therewith and all income attributable thereto
shall remain the property and rights of the Company subject to the claims of the
Company’s general creditors.

18. BINDING PROVISIONS. All of the provisions of this Plan shall be binding upon
all persons who shall be entitled to any benefits hereunder, and their heirs,
and personal representatives.

19. EFFECTIVE DATE. This Plan shall be effective December 31, 1995, as amended
and rested effective July 29, 2008.

20. GOVERNING LAW. This Plan and all determinations made and actions taken
pursuant hereto shall, to the extent not preempted by ERISA, be governed by the
law of the State of California and construed accordingly.

21. SEVERABILITY. If any provision of this Plan is held to be unenforceable for
any reason, it shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the extent possible. In any event, all
other provisions of this Plan shall be deemed valid and enforceable to the full
extent possible.